Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  remove “a narrow tooth” at line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billet et al. (2018/0219435) in view of Tajima et al. (5,432,644).
Regarding claim 1, Billet et al. shows a gear motor, comprising:
a reduction gear train (Fig. 2A); and
a three-phase electric motor comprising a rotor (9) and a stator (1), the stator formed by a stack of sheets (para 0032) and a number of electric coils (10, 11, 12) that is a multiple of 3 and a rotor having unknown pairs of magnetized poles, the stator having two separate angular sectors alpha 1 and alpha 2 (Fig. 2A), which are centered on the center of rotation of the motor and comprise an alternation of notches (between 13) and 3*k*N teeth (14, k=1, N=1, 12 teeth), which are regularly spaced and converge toward the center of rotation and define a cavity in which the rotor is disposed, wherein N = 4 and alpha 1 is less than or equal to 180° and comprises all of the coils of the motor, the number of coils of the motor being less than or equal to half the number of teeth (3 coils, 12 teeth, Fig. 2A).
Billet et al. does not show a rotor having k*N pairs of magnetized poles, with k = 1 or 2.
Tajima et al. shows a rotor having k*N pairs of magnetized poles, with k = 1 or 2 (8 poles N=4, k=2, Fig. 14) for the purpose of reducing cogging torque.
	Since Billet et al. and Tajima et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use eight pole rotor as taught by Tajima et al. for the purpose discussed above.
Regarding claim 2, Billet et al. also shows wherein the teeth comprise an alternation of alternating wide and narrow teeth, the wide teeth having a width greater than or equal to twice the width of the narrow teeth, and wherein the notch width is greater than the width of the narrow teeth (Fig. 2A).
Regarding claim 3, Billet et al. also shows wherein the teeth all have an identical width (on both sides of 13) such that the width is less than or equal to the notch width.
Regarding claim 4, Tajima et al. also shows wherein the teeth are identical and have pole heads (9a) flared toward the rotor such that the width of the pole heads is greater than the notch width.
Regarding claim 7, Tajima et al. also shows wherein k=2, and the gear motor further comprises two coils (SA, 5B, 5C) per electrical phase (Fig. 5).
Regarding claim 8, Billet et al. also shows wherein the reduction gear train is formed by includes a worm (3, Fig. 3B) driving a threaded rod (4 with re1).
Claim(s) 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billet et al. in view of Tajima et al. as applied to claim 1 above and further in view of Niklaus et al. (EP 3483454).
Regarding claim 5, the gear motor of Billet et al. modified by Tajima et al. includes all of the limitations of the claimed invention except for wherein the rotor is supported by a non-magnetic support.
Niklaus et al. shows wherein the rotor is supported by a non-magnetic support (para 048) for the purpose of isolating the permanent magnets from the rotor shaft.
	Since Billet et al., Tajima et al. and Niklaus et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use non-magnetic hub as taught by Niklaus et al. for the purpose discussed above.
Regarding claim 6, Niklaus et al. also shows wherein the non-magnetic support is made from comprises an injected material also forming a pinion (40, Fig. 14) for driving he reduction gear train.
Regarding claim 9, Tajima et al. also shows wherein k=2, and the gear motor further comprises two coils (SA, 5B, 5C) per electrical phase (Fig. 5).
Regarding claim 10, Billet et al. also shows wherein the reduction gear train is formed by includes a worm (3, Fig. 3B) driving a threaded rod (4 with re1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



12/16/2022

/DANG D LE/Primary Examiner, Art Unit 2834